Citation Nr: 0618011	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-28 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).

Procedural history

The veteran served on active duty from May 1970 to March 
1971.  Service in Vietnam is noted in the record.

The veteran submitted several claims for service connection 
for PTSD which were denied and not appealed.  Most recently, 
a claim for service connection for PTSD was denied in a 
rating decision dated June 1999, and the veteran did not 
appeal.  

The veteran submitted additional evidence in September 2003, 
and in a December 2003 rating decision, the RO declined to 
reopen the claim because the evidence was not new and 
material.  The veteran filed a Notice of Disagreement (NOD) 
in March 2004.  The RO issued a July 2004 statement of the 
case (SOC), and the veteran timely appealed.

Issues not on appeal

Upon review of certain medical evidence submitted in 
September 2003, the RO issued a rating decision in June 2004 
and denied service connection for generalized anxiety 
disorder.  The veteran did not appeal that determination.  
The only issue currently in appellate status is whether new 
and material evidence has been submitted in support of the 
veteran's claim for service connection to PTSD.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  In an unappealed June 1999 rating decision, the RO denied 
the veteran's claim for service connection for PTSD.

2.  Evidence submitted since the June 1999 rating decision is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received and the claim of 
entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has, on numerous occasions, sought service 
connection for PTSD.  As noted in the Introduction, the last 
final denial was in an unappealed June 1999 rating decision. 

In such circumstances, the Board must first determine whether 
new and material evidence has been submitted before reopening 
the claim and adjudicating it on the merits.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a 
previously adjudicated claim, the Board must determine that 
new and material evidence was presented or secured for claim, 
making RO determination in that regard irrelevant.]  See also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
[the Board has a jurisdictional responsibility to consider 
whether it was proper for the RO to reopen a previously 
denied claim].

Relevant law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

Service connection - PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in conformance with DSM IV, section 
309.81; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2005).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor. 
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), 
(f) (2005);  Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Finality/new and material evidence

In general, unappealed decisions of the agency of original 
jurisdiction are final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2005).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2005)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in April 2003, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2005).

An adjudicator must follow a two-step process in evaluating 
previously denied claims. First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material. If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits. Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled. See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

For reasons provided below, the Board finds that the veteran 
has sufficient evidence which serves top reopen his 
previously denied claim of entitlement to service connection 
for PTSD.  That claim is being remanded to the agency of 
original jurisdiction so that additional evidentiary and 
procedural development may be completed.

As an initial matter, the Board will dispense with a detailed 
analysis of the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) in light of its reopening of the veteran's 
claim.  In connection with its remand, complete VCAA 
notification will be provided to the veteran. 

As was discussed above, pursuant to 38 C.F.R. § 3.304(f) 
(2005), three elements are required to establish service 
connection for PTSD.  The record must show: (1) a current 
medical diagnosis of PTSD; (2) medical evidence of a causal 
nexus between PTSD and the claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  The RO's basis for denial in the 
last rating decision was that the record did not contain new 
and material evidence regarding the third element, credible 
supporting evidence that the claimed in-service stressor 
actually occurred.

As stated above, generally, if a veteran was "engaged in 
combat with the enemy," and the claimed stressor is related 
to combat, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  But if it 
is determined that the veteran did not engage in combat, then 
such statements, by themselves, are not enough  Instead, the 
record must contain service records or other credible 
evidence which corroborates the stressor.  This is key in 
determining whether new evidence is sufficient to reopen the 
claim.

The "old" evidence

The evidence of record at the time of the June 1999 rating 
decision included the veteran's service records, his 
statements describing stressors and a diagnosis of PTSD.  
Elements (1) and (2) are arguably supported by the evidence 
of record, at least for the purposes of the Board new and 
material analysis; certain medical practitioners diagnosed 
the veteran with PTSD, and one indicated that the cause of 
the veteran's PTSD was his Vietnam service.  Element (3), 
conformed stressors (including evidence of combat status) was 
lacking.

The Board notes that the nexus conclusion reached by the 
private medical practitioner was based on a presumption that 
what the veteran said about his experiences in Vietnam was in 
fact true.  The United States Court of Appeals for Veterans 
Claims (Court) has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value. See, e.g., Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  As 
is discussed below, newly submitted evidence may substantiate 
the veteran's stressor contentions and thus substantiate, to 
some degree, the nexus conclusion reached by the private 
examiners of record.

With regard to the third element of 38 C.F.R. § 3.304(f), the 
most pertinent of the claimed stressors articulated by the 
veteran were that he was assigned from August 1970 to about 
January 1971 at Firebase Alpha-2, and from January 1971 until 
he left in March 1971, at Firebase Barbara.  He stated that 
while he was assigned to Firebase Alpha-2, the firebase 
received in-coming mortar, rocket and sniper fire on a daily 
basis.  See PTSD statement dated June 1998.  He also stated 
that while assigned to Firebase Barbara, the 175mm howitzer 
above his bunker fired every half-hour for long periods of 
time.  See the veteran's PTSD statement dated June 1997.  

The record established that the veteran served with the 1st 
Battalion, 44th Artillery in Vietnam between August 1, 1970 
and March 6, 1971.  However, there was at the time no 
evidence that the veteran actually served in combat.  Thus, 
it was incumbent upon the veteran to submit independent 
evidence sufficient to imply his exposure to a stressful 
event.  This he did not do.

Additionally-submitted evidence

Since the June 1999 denial of the veteran's claim of 
entitlement to service connection for PTSD, the Court has 
held that corroboration of every detail of a claimed 
stressor, including the appellant's personal participation, 
is not required; rather, a veteran only needs to offer 
independent evidence of a stressful event that is sufficient 
to imply his or her personal exposure.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002).

Since the June 199 decision, the veteran's representative 
submitted new evidence in the form of unit records from the 
veteran's unit, the 1st Battalion, 44th Artillery, for the 
period the veteran served in Vietnam.  It appears that 
several entries in the unit records may support the veteran's 
contentions.  For example, they show that Firebase Alpha-1 
received 5 rounds of incoming mortar fire on August 15, 1970 
and 5 incoming rocket propelled grenades on August 10, 1970.  
Thus, the requirements of Pentecost are arguably met via this 
information.  

The Board notes that the records are by no means conclusive 
proof that the veteran himself experienced any of the 
stressor events.  However, the Board deems that they are 
sufficient to imply that he was personally exposed to 
stressful events.  
As such, this evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The veteran's service connection claim for PTSD is 
accordingly reopened.

The Board wishes to make clear that such evidence, although 
adequate for limited purposes of reopening the claim, may not 
be sufficient to allow a grant of the benefits sought.  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed.Cir. 1998).  For the 
reasons explained in the remand section below, the Board 
finds that additional development of the claim is necessary 
before the Board may proceed to a decision on the merits of 
the reopened claim.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened; to 
this extent only, the appeal is allowed.


REMAND

Although the veteran's claim of entitlement to service 
connection for PTSD has reopened, certain matters remain 
unclear.  In particular, in addition to PTSD, the record 
reveal diagnoses of anxiety and depression.  As well, there 
is a history of polysubstance abuse.  The Board believes that 
additional VA examination would be useful in determining 
whether PTSD in fact exists.

In addition, although as discussed above there is now of 
record sufficient evidence to suggest that in-service 
stressors existed, many questions remain unanswered.  
Of central import in this case is whether the veteran served 
in combat.  The Board believes that the veteran should be 
more specific concerning his claimed stressors, and that the 
Veterans Benefits Administration (VBA) should refer 
information concerning such stressors to the U.S. Army and 
Joint Services Records Research Center (JSRRC).  

The Board notes that the original claim was submitted prior 
to the effective date of the VCAA.  Since this case is being 
remanded for an evaluation as to the existence and etiology 
of the claimed PTSD, the Board believes that the veteran 
should be accorded notice of VA's duties and responsibilities 
in relation to his service connection claim, and that he 
should be apprised of the required proof for his claim.  



Accordingly, the case is REMANDED to VBA for the following 
actions:

1.  VBA should inform the veteran in 
writing of the VCAA provisions that 
pertain to his claim.

2. VBA should contact the veteran in 
writing and request that he provide the 
location and dates for any medical or 
mental health treatment received at any 
VA medical facility, as well as any 
recent private medical examination and/or 
treatment, for psychiatric disabilities.  
VBA should attempt to obtain any medical 
records so identified by the veteran for 
inclusion in the claims folder.  

3.  Further, VBA should contact the 
veteran in writing and request that he 
submit specific information concerning 
his claimed stressors.  In particular, 
the veteran should provide specific 
details of the "who, what, when and 
where" concerning his claimed stressors, 
to include names, dates, locations and 
unit(s) involved.  The veteran's response 
should be associated with his claims 
folder.  If the veteran does not respond, 
this should be documented in the claims 
folder.   

4.  VBA should then review the file and 
prepare a summary of the veteran's 
claimed stressors.  This summary, 
together with a copy of the veteran's DD 
214, a copy of this remand, and all 
associated documents, should be sent to 
the U.S. Army and Joint Services Records 
Research Center, Kingman Building, Room 
2C08, 7701 Telegraph Road, Alexandria, 
Virginia 22315-3802.  That agency should 
be asked to provide any information that 
might corroborate the veteran's alleged 
stressors.  Any such response so received 
should be associated with the veteran's 
VA claims folder.

5.  Following completion of the foregoing 
development, the veteran should be 
accorded an examination by a 
psychiatrist, who should ascertain 
whether PTSD is currently manifested.  
The examiner should review the veteran's 
claims folder, specifically including 
this Remand and the VBA summary of the 
veteran's claimed stressors.  If the 
examiner deems it to be necessary, 
psychological or other diagnostic testing 
should be performed.  If PTSD is 
diagnosed, the examiner should identify 
the verified stressor(s) that form(s) the 
basis for that diagnosis and express an 
opinion whether it is likely as not that 
the veteran's stressor(s) were incurred 
in-service.  The report of the 
examination should be associated with the 
veteran's VA claims folder.

6.  Following the completion of the 
foregoing, and after undertaking any 
additional development which it deems to 
be necessary, VBA should then 
readjudicate the veteran's claim of 
entitlement to service connection for 
PTSD.  If the benefit sought on appeal 
remains denied, VBA should provide the 
veteran with a supplemental statement of 
the case and allow an appropriate period 
of time for response.  Thereafter, the 
claims folder should be returned to the 
Board for further appellate review if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


